DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 recites, inter alia, a second charge-discharge step comprising: charging the secondary battery by constant current charge until voltage reaches the first voltage at a temperature higher than or equal to T1 and lower than T2; and discharging the secondary battery after the constant current charge at a temperature lower than T3,
        a third charge-discharge step comprising: charging the secondary battery by constant current charge at a temperature lower than the first voltage and terminating the charge when temperature reaches T2; and discharging the secondary battery at a temperature lower than T3 and terminating the discharge when temperature reaches T3, wherein the charge at the temperature higher than or equal to T1 and lower than T2 until voltage reaches the first voltage is terminated when voltage reached the first voltage, wherein the temperature represents a temperature of the secondary battery, wherein T1, T2 and T3 are each given temperatures, wherein T2 is higher than T1, and wherein T3 is higher than T2. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Claim 6 recites, inter alia, a second charge-discharge step comprising: charging the secondary battery by constant current charge until voltage reaches the first voltage at a temperature higher than or equal to T1 and lower than T2; and discharging the secondary battery after the constant current charge at a temperature lower than T3,
          a third charge-discharge step comprising: charging the secondary battery by constant current charge at a temperature lower than the first voltage and terminating the charge when temperature reaches T2; and discharging the secondary battery at a temperature lower than T3 and terminating the discharge when temperature reaches T3,4829-6928-8671.1Docket No.: 740756-004736 Application No.: 16/658,194 Page 4 wherein the charge at the temperature higher than or equal to T1 and lower than T2 until voltage reaches the first voltage is terminated when voltage reached the first voltage, wherein the temperature represents a temperature of an environment in which the secondary battery is used, wherein T1, T2 and T3 are each given temperatures, wherein T2 is higher than T1, and wherein T3 is higher than T2.        
       The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859